DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an anti-glare film formed from a combination of a polymer and curable resin precursor that phase separates, wherein the polymer and curable resin precursor are found at specific ratios or a plurality of particles that are organic or inorganic, of a specific size and content, and said particles are dispersed in a polymeric matrix, does not reasonably provide enablement for all materials capable of having the claimed properties.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of claim 1 can be used as claimed and whether claim 1 meets the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claim 1, it is believed that undue experimentation would be required because:
	(a) The quantity of experimentation necessary is great since claim 1 reads on any antiglare film including multilayer inorganic oxide and metal laminates, polymers such as thermoplastic elastomers, polyamides, thermoplastic polyesters, and the like while the specification discloses an anti-glare film formed from a combination of a polymer and curable resin precursor that phase separates, wherein the polymer and curable resin precursor are found at specific ratios or a plurality of particles that are organic or inorganic, of a specific size and content, and said particles are dispersed in a polymeric matrix.
	(b) There is no direction or guidance presented for multilayer inorganic oxide and metal laminates, polymers such as thermoplastic elastomers, polyamides, thermoplastic polyesters, and the like.
	(c) There is an absence of working examples concerning multilayer inorganic oxide and metal laminates, polymers such as thermoplastic elastomers, polyamides, thermoplastic polyesters, and the like.
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 20090279176).
Wang discloses an antiglare film.  Concerning claim 1, Wang discloses the antiglare film comprises a resin layer formed from a composition of a matrix and particles, wherein the image clarity is 31.3%, the gloss value is 27.3%, and haze is 32.93$ (Example 5; Tables 1-3).  Given that the clarity and gloss values are within the claimed ranges, and the sparkle value would also be within the claimed values.  Regarding the optical comb size, this value is directed to the measurement test and as such, not given patentable weight.  With respect to claim 3, as disclosed above, the resin layer is a matrix resin with particles dispersed in said matrix resin.  The refractive index difference is between 0.01 and 0.15 between the matrix and the particles.  However, given that the resulting values of the image clarity and gloss are within the claimed ranges, the refractive index difference is within the claimed range.  See MPEP 2131.03 (II).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oki (US 20120013987).
Oki discloses a light scattering sheet comprising a transparent support and a light scattering layer.  Concerning claim 1, Oki discloses the light scattering layer is formed from a spinodal decomposition of a solution comprising two or more resin materials that phase separate.  The resin materials are styrene-based resin and an acrylic resin, resulting in a transmitted image definition (or transmission image clarity) of 10% to 25% (para. 0019-0066).  Given that the materials are the same as that disclosed in the instant invention and the transmission image clarity meets the limitations, the sparkle value, haze and gloss value would be within the claimed ranges.  Regarding the optical comb size, this value is directed to the measurement test and as such, not given patentable weight.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mikami et al. (US 20090002831).
Mikami discloses a glare-proofing optical laminate comprising a transparent base material and an anti-dazzling layer disposed on said base material.  With respect to claims 1 and 2, Mikami discloses the resins have a refractive index difference of 0.001 to 0.2 (para. 0152), form a co-continuous phase separated structure (para. 0166-0167), and is comprised of a polymer and a curable resin precursor, wherein the polymer is a thermoplastic resin and the curable resin precursor is specifically recited to be the same as those disclosed in the instant specification and at a ratio of 10/90 to 40/60 (para. 0112-0169).  Given that the materials are the same and at the same amounts, wherein the refractive index difference is the same as that 
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20090279176).
Wang discloses the above, including the weight ratio between the matrix resin and the particles is 1:0.1-0.7, wherein the values would overlap and include the claimed range.  See MPEP 2144.05(I).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/621531 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to an antiglare film having a sparkle value, specular gloss value, and transmission image clarity value that overlap in ranges.  This is sufficient to establish that the scopes overlap.  Furthermore, claims 2-4 of the present invention and claims 2-4 of the ‘531 application are the same.  While it is noted that the ‘531 claims are silent to the haze value, Examiner notes that since the materials are the same and the other properties overlap the claimed ranges, the anti-glare film of the ‘531 application would have the claimed haze.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783